ORDER

PER CURIAM.
David Sanders (hereinafter, “Father”) appeals from the trial court’s judgment terminating his parental rights to K.S., his minor child, pursuant to Section 211.447 RSMo (2001). Father argues the trial court erred in that he did not abandon K.S., the mere passage of time was not sufficient in and of itself as a grounds for termination, and the termination of his parental rights was not in K.S.’s best interest.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the trial court’s judgment terminating *143Father’s parental rights was supported by substantial evidence on the record, and that one or more of the statutory grounds set forth in Section 211.447 RSMo (2001) was supported by clear, cogent, and convincing evidence. In the Interest of C.N.W., 26 S.W.3d 386, 393 (Mo.App. E.D. 2000). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).